Title: From James Madison to Edmund Randolph, 10 November 1782
From: Madison, James
To: Randolph, Edmund


Dear Sir
Philada. Novr. 10th. 1782.
I put under this cover the Newspaper of saturday last, and a poetical production of N. England which has much applause bestowed on it.
We have recd. no intelligence from Europe since my last. I have inclosed to the Govr. a copy of a late letter from Carlton which breathes a much less conciliating spirit than his preceding correspondence. No steps have been taken by Congress as to the Cessions since the acceptance of that of N. York. Asgill is directed to be set at liberty, without any special reason being assigned for it, and Gl Washington instructed to call upon Gl Carlton to fulfil his promise to pursue the guilty. If the interval between this & the post produces any thing, you shall then have it
farewell
J. M.
